ALLOWABILITY NOTICE 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to an expandable intracardiac blood pump system. The invention provides a fluid pump, which with as little as possible design effort, permits an as simple and as large as possible changeability of the diameter, which, the field of blood pumps is very desirable where tight limits are placed on the expansion ability of such pumps due to the necessity of accommodating a drive shaft as well as a rotor and pump housing within a small diameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
US20180185622A1, US20160303299A1, and US9,138,518B2 are cited to show a rotary blood pump.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745